73 F.3d 371NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Nathaniel E. USHER, Petitioner-Appellant,v.William DUNCAN, Warden, Respondent-Appellee.
No. 95-16890.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 29, 1995.

Before:  SNEED, TROTT and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Nathaniel E. Usher appeals pro se the district court's dismissal of his fifth 28 U.S.C. Sec. 2254 habeas petition as an abuse of the writ.  We have jurisdiction and we affirm for the reasons stated in the district court's order filed on September 6, 1995.  See McCleskey v. Zant, 499 U.S. 467, 489 (1991).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3